United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-142
Issued: August 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On October 19, 2009 appellant filed a timely appeal from a June 8, 2009 decision of the
Office of Workers’ Compensation Programs which denied merit review. Because more than 180
days has elapsed since the most recent merit decision dated May 29, 2008 and the filing of this
appeal on October 19, 2009, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On July 12, 2005 appellant, then a 49-year-old production machinery mechanic, filed a
traumatic injury claim alleging that he sustained injuries to his shoulders, collar bone and ribs
after being pinned between two man lifts. He stopped work on July 12, 2005 and returned to a
light-duty position four hours per day on October 12, 2005 and full-time work with restrictions

on August 13, 2006.1 The Office accepted the claim for bilateral shoulder clavicle fractures,
bilateral scapula fractures, fracture of the ribs, multiple abrasions and aggravation of C5-6
retrolisthesis.
Appellant came under the treatment of Dr. Thomas Higgins, a Board-certified orthopedic
surgeon, who on July 13, 2005 performed an open reduction, internal fixation of the right
clavicle and closed treatment with manipulation of the right scapula. Dr. Higgins diagnosed
multiple chest trauma with pulmonary contusions and bilateral flailed segments, right floating
shoulder with displaced shortened clavicle fracture and displaced shortened scapular fracture
with severely shortened right forequarter. On July 14, 2005 he performed closed treatment of the
left clavicle fracture and left scapular fracture and diagnosed multiple trauma to the chest and
bilateral shoulders, left medial clavicle and left scapular fracture. In later reports, Dr. Higgins
noted that appellant was progressing well postoperatively but had right shoulder weakness and
reduced range of motion.
On August 2, 2006 appellant filed a claim for a schedule award. He submitted a July 21,
2006 report from Dr. Brian H. Morgan, Board-certified in physical medicine and rehabilitation,
who opined that appellant had eight percent impairment of the right upper extremity in
accordance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment,2 (A.M.A., Guides). On August 7, 2006 an Office medical adviser concurred with
Dr. Morgan’s impairment determination.
In an August 15, 2006 decision, the Office granted appellant a schedule award for eight
percent permanent impairment of the right upper extremity. The period of the award was from
July 21, 2006 to January 11, 2007.
On September 1, 2006 appellant requested an oral hearing which was held on
January 5, 2007. He submitted reports from Dr. Higgins dated January 17, 2006 to January 29,
2007, who recommended a functional capacity evaluation to determine impairment of the right
upper extremity. On January 30, 2007 appellant underwent a functional capacity evaluation
which revealed limited range of motion of the glenohumeral as well as deformity and lack of
movement in the scapular and collarbone.
On March 20, 2007 the hearing representative affirmed the Office decision dated
August 15, 2006.
On November 19, 2007 appellant requested reconsideration. He submitted reports from
Dr. Higgins dated February 28 and October 30, 2007, who opined that appellant sustained a 23
percent impairment of the right upper extremity in accordance with the A.M.A., Guides.

1

In a June 21, 2007 decision, the Office reduced appellant’s wage-loss compensation to zero upon finding that his
actual earnings as a full-time maintenance mechanic supervisor fairly and reasonably represented his wage-earning
capacity.
2

A.M.A., Guides (5th ed. 2001).

2

On April 15, 2008 the Office referred Dr. Higgin’s report and the case record to the
Office’s medical adviser who opined that appellant had eight percent permanent impairment of
the right upper extremity as previously determined.
In a decision dated May 29, 2008, the Office denied modification of the prior decision.
In an appeal form dated May 22, 2009, appellant requested reconsideration.
In a June 8, 2009 decision, the Office denied appellant’s reconsideration request on the
grounds that his request neither raised substantive legal questions nor included new and relevant
evidence and was therefore insufficient to warrant review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Act,3 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,4 which provide that a claimant
may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant’s May 22, 2009 request for reconsideration consisted of an appeal request form
in which he placed an “x” next to the word “reconsideration” and provided no explanation as to
why he believed that his claim warranted further review by the Office. He submitted new
medical evidence regarding the underlying issue in his claim, permanent impairment of his right
arm.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

Id. at § 10.608(b).

3

As appellant did not show that the Office erroneously applied or interpreted a point of
law, did not advance a point of law or fact not previously considered by the Office, and did not
submit relevant and pertinent new evidence not previously considered by the Office, the Board
finds that the Office properly determined that appellant is not entitled to a review of the merits of
his claim. The Office properly denied his May 22, 2009 request for reconsideration.
On appeal, appellant asserts that his schedule award was based solely on the movement
of his arm. He disputed the Office’s reasoning in denying his claim for an additional schedule
award asserting that the loss of strength in his arm should be considered in determining
permanent impairment. The Board notes, however, that it does not have jurisdiction over the
question of whether the Office properly rated appellant’s permanent impairment. The Board
only has jurisdiction over whether the Office properly denied a merit review of the claim. As
explained, appellant did not submit any evidence or argument in support of his reconsideration
request that warrants reopening of his claim for a merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

